AO 24513 (Rev. 02-'l 8)   Judgment in a Criminal Case                                                                      FILED
                                                                                                                     U.S. DISTRICT COURT
                          Sheet I                                                                                EASTERN DISTRICT ARKANSAS


                                             UNITED STATES DISTRICT COURT
                                                                                                              JAMES w. McCM•~an.'11,n   K
                                                               Eastern District of Arkansas                   By:, _ _ _++-++-=~,,.....,..
                UNITED STATES OF AMERICA                                            JUDGMENT IN A CRIMINAL
                                      v.
                  SERAFIN ESQUIVEL-PADILLA                                          Case Number: 4:18-CR- 559-BD-1

                                                                                    USM Number: 30296-074

                                                                                     Nicole Lybrand
                                                                                    Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilly to count(sl             1 of the Misdemeanor Information, a Class A Misdemeanor

0 pleaded nolo eontendere to count(s)
    ,, hich w,1s accepted by the court.

0 was found guilty on count(s)              - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ..········---··---····
    ,.ith:r a pka of not guilty.

The dcf~ndant is adjudicated guilty of these offenses:

Title & Section                       Nature of Offense                                                        Offense Ended

  18 U.S.C. 1791(a)(2)                 Possession of a prohibited object by a prison inmate                      5/22/2018                    1




       The dcfcndant is sentenced as provided in pages 2 through            __4
                                                                              ___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

0 The dcfrndant has been found not guilty on count(s)
0   Count(s)
                  -------------
                                                           •    is   0 arc dismissed on the motion of the United States.

       . . rt is ordered that t~e defendant must notify the Un!ted States attorney for this di~ti:ict within 30 days of any ~hange of name, residence.
or mat l_mg: address unul. :~ll Imcs, rcst1tut1on,.costs. and special assessments imposed by this ,1udgme(1t arc fully paid. It ordered to pay rcslltutton,
the dckn<lant must notdy the court and U111ted States attorney of matcnal changes          111   economic circumstances.


                                                                          -1/22/2019
                                                                            - - , - - - ~ - - - - - - - - - - - - - - - - --··-----                       ...
                                                                           Date of Imposition of Judgment



                                                                                  I~
                                                                           Signature of Judge




                                                                            Beth Deere, U.S. Magistrate Judge
                                                                           Name and Title of Judge
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 -- Imprisonment

                                                                                                      Judgment   Page    2   of   4
DEF[:NDANT: SERAFIN ESQUIVEL-PADILLA
CASF NUMBER: 4:18-CR- 559-BD-1

                                                            IMPRISON.MENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  1 month(s) to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
  imposed.



     D The court makes the following recommendations to the Bureau of Prisons:




     liZI   The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at                                  D a.m.       D p.m.       on
                      ----------
            D   as notified by the United States Marshal.

     D The defendant shall smrender for service of sentence at the institution designated by the Bureau of Prisons:
            0   before 2 p.m. on

            D as notifo:d by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                       to     ------------------------

                                                      with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL


                                                                          By
                                                                                                 DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/[8)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                             Judgment -- Page   ---'3,,___   of      4
DEFENDANT: SERAFIN ESQUIVEL-PADILLA
CASE NUMBER: 4:18-CR- 559-BD-1
                                                CRIMINAL lVIONET ARY PENAL TIES

     The <.kfcndant must pay tbc total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment                   JVT A Assessment*                 Fine                           Restitution
TOTALS             $ 25.00                       $   0.00                            $ 0.00                      $    0.00


 O    The determination of restitution is deferred until
                                                         ----
                                                              . An Amended .Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D    The Jdcndant must make restitution (including community restitution) to the follm-ving payees in the amount listed below.

      If the defendant makes a partial payment, each pavee shall receive an approximately propo1iioned payment, unless specified otherwise in
      the priority or~er or pere~ntage payment cohunn below. However, pursuant to l 8 'U.S.C. ~ 3664(1 ), all non federal victims must be paid
      before the Umted States 1s paid.

 Namr of Pavcc                                                          Total Loss"'*             Restitution Ordered               Prioritv or Percentage




 TOTALS                               $                             0.00           $ ______                 o_.o_o_

 0     Restitution amount ordered pursuant to plea agreement $

 O     The defendant must pay interest on restitution and a fine of more than S2,500. unless the restitution or fine is paid in full before the
                                                                                     *
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. 36 l 2(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default. pursuant to 18 U.S.C. 3612(g).  *
 O     The court detennined that the defendant docs not have the ability to pay interest and it is ordered that:

       O the interest requirement is waived for the                D fine      D restitution.
       O the interest requirement for the            O      fine    •      restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 1015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters I 09A, 110, I LOA. and 113A of Title 18 for offenses committed on or
 after September 13. 1994. but before April 23. 1996.
AO 2--l~B (Rev 021181 Judgment in a Criminal Case
                      Sheet 6 - Schedule of Payments

                                                                                                                Judgment -- Page    4     of          4
DEFENDANT: SERAFIN ESQUIVEL-PADILLA
CASE NUMBER: 4:18-CR- 559-BD-1

                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     Ill   Lump sum payment of$ -25.00
                                   - - - - - - - due immediately, balance due

            D    not later than                                       . or
            D    in accordance with      D C,         D D,       D     E,or      D   F below; or

B     D     Payment to begin immediately (may be combined with                DC.          D   D,or     D    F below); or

C     D     Payment in equal      ______ (e.g., week~v. month(v, quarterlv) installments of S _______ over a period of
                                         to commence
                           (e.g.. mouths ur yearsj,         _____ (e.g. 30 or 60 days! after the date of this judgment: or

D     D     Payment in equal                          (e.g. wcek~v. monthlv, ,1uarterli) installments of $
                                                                                                              -------
                                                                                                                                   over a period of
                           (e.g.. mouths or years),   to commence                     (e.g .. 30 or 60 daysJ after release from imprisonment to a
                                                                       -----
            tenn of supervision; or

E     •     Payment during the tem1 of supervised release will commence within _ _ _ _ _ (e.g .. 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or

F     •     Special instructions regarding the payment of criminal monetary penalties:




Unless t.hc court has expressly ordered otherwise, if this judgment imposes imprisonment. pavment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers /including def,:11dc1111 number), Total Amount. Joint and Several Amount,
      and corresponding payee, if appropriate.




D     'fhe defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (l) assessment, (2) restitution principaL (3) restitution interest, (4) fine principal, (5) fine
interest, ( (,) community restitution, (7) .JVT A assessment, (8) penalties. and (9) costs. including cost of prosecution and court costs.
